Citation Nr: 0203528	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  91-56 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1959 to 
April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REMAND

By a February 2002 rating action, the RO granted compensation 
for a partial brachial plexopathy of the veteran's right arm, 
pursuant to 38 U.S.C.A. § 1151, and assigned a 10 percent 
evaluation to this disability.  Thus, service connection is 
currently in effect for the following 
disorders:  costochondritis on the left side with residuals 
of a fracture of the 7th rib, compression neurapraxia of the 
6th, 7th, and 8th intercostal nerves, and status post fractures 
of the costochondral junctions at C6, 7, and 8, rated as 20 
percent disabling; status post incisional scar with pain and 
hypersensitivity along the left chest wall, rated as 10 
percent disabling; partial brachial plexopathy of the right 
arm, rated as 10 percent disabling; and old granulomatous 
disease rated as non-compensable.  The combined evaluation is 
40 percent.

In a memorandum, dated on February 14, 2002, the RO referred 
the veteran's case to the Director of the Compensation and 
Pension Service for a determination of whether it meets the 
requirements for an extra-schedular evaluation for individual 
unemployability pursuant to 38 C.F.R. § 3.321(b)(1) (2001).  
The record indicates that the veteran's claims folder was 
prematurely forwarded to the Board prior to completion of 
this action.  


To ensure the veteran's right to due process, this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should take appropriate action 
with regard to the February 14th, 2002 
request to the Director of the 
Compensation and Pension Service. 

3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




